Citation Nr: 1640002	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  11-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for depression with psychotic features, to include as due to the receipt of multiple immunization shots in service. 

2. Entitlement to service connection for migraine headaches, to include as due to the receipt of multiple immunization shots in service.

3. Entitlement to service connection for lumbar degenerative disc disease, to include as due to the receipt of multiple immunization shots in service.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979, with an additional period of active duty in December 1990.

This appeal comes before the Board of Veterans Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting at the RO in Newark, New Jersey. A transcript of the hearing is part of the record. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

At the July 2014 Travel Board Hearing, the undersigned granted the Veteran's motion to advance this matter on the Board's docket. Therefore, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a February 2011 statement in support of claim, the Veteran stated that he wished to withdraw his appeals concerning entitlement to service connection for migraines, to include as due to the receipt of multiple immunization shots in service, and entitlement service connection for lumbar degenerative disc disease, to include as due to the receipt of multiple immunization shots in service.

2. The Veteran's currently diagnosed depression with psychotic features is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of his claims for entitlement to service connection for migraines, to include as due to the receipt of multiple immunization shots in service, and entitlement service connection for lumbar degenerative disc disease, to include as due to the receipt of multiple immunization shots in service, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for depression with psychotic features, to include as due to the receipt of multiple immunization shots in service,  have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Issues Withdrawn 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issued involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (a). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b).

In a February 2011 statement in support of claim, the Veteran requested to withdraw the appeal of his claims for entitlement to service connection for migraines, to include as due to the receipt of multiple immunization shots in service, and entitlement service connection for lumbar degenerative disc disease, to include as due to the receipt of multiple immunization shots in service. Hence, there remain no allegations of errors of fact or law for appellate consideration in regard to these issues. Accordingly, the Board does not have jurisdiction to review these appeals and these matters are dismissed.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). The claim of service connection for an depression with psychotic features, to include as due to the receipt of multiple immunization shots in service, has been considered with respect to VA's duties to notify and assist. Given that the Board is granting service connection for depression with psychotic features, to include as due to the receipt of multiple immunization shots in service, no conceivable prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

III. Entitlement to service connection for depression with psychotic features, to include as due to the receipt of multiple immunization shots in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, such as psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b). When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied. See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran is currently diagnosed with depression with psychotic features. See February 2010 VA examination. VA treatment records beginning in November 2005 note depression with psychosis. Moreover, Social Security Administration records indicate a diagnosis of paranoid delusional psychosis depression. Therefore, the first prong of service connection, the existence of a current disability, is satisfied. See Shedden, 381 F.3d 1163; see also Hickson, 12 Vet. App.at 253.

As for the second prong of service connection, the existence of the disease or injury in service, the Veteran asserts that he received vaccinations in service and that the vaccinations made him ill. See, e.g, August 2008 correspondence, November 2009 correspondence, July 2014 Travel Board hearing transcript. He asserts that his depression with psychotic features are the result of his vaccinations in service, and that he did not experience such until after this event in service. See id. At the July 2014 Travel Board hearing, the Veteran testified that he was called to active duty for Desert Storm, and that he received several immunization shots simultaneously. He testified that "one of the shots was written in where all the other ones were printed in on my immunization record." The Veteran testified as to the following:

"When I received all of the shots simultaneously, my body was feeling strange. I started to feel shaky and cold one minute and then I was burning up and my head feeling like it's just open the next minute. That night I couldn't sleep. I was moaning with pain. I went to the VA hospital the next morning, they didn't -the doctors weren't able to tell me what the problem was. They told me to stay warm when I'm cold and use a cold pack when I'm hot and they gave me some painkiller medicine."

The Veteran also asserts that he was soon after notified that he was not deployable and that he was getting a hardship discharge. See July 2014 Travel Board Hearing transcript. 

The Board notes that the record includes an Order to active duty in December 1990 and December 1990 service treatment record indicates vaccination and a reaction to a flu shot. A "sick slip" dated December 1990 notes a reaction to the flu shot, with a recommendation that the Veteran "rest, keep warm, do not get chilled, and take a medication pack." Moreover, of record is a December 1990 Order indicating that the Veteran was reassigned and released from active duty. The December 1990 Order also notes that the Veteran is non-deployable and that he is released due to family hardship and excess to the unit. Therefore, the Board finds that the second prong of service connection, an in-service event or injury, is satisfied. See Shedden, 381 F.3d 1163; see also Hickson, 12 Vet. App.at 253.

As for the third prong of service connection, a relationship or nexus between the current disability and an event in service, the Veteran was afforded a VA examination in February 2010. The examiner, as reflected in the examination report, examined the Veteran and reviewed the Veteran's entire claims file, to include (but not limited to) consideration of lay statements and assertions, service treatment records, VA treatment records, private treatment records, and Social Security Administration records. The examination report includes the Veteran's assertions, military history, family background, personal background, medical history, legal history, and occupational history. The examiner rendered a diagnosis of depression with psychotic features.  The examiner indicated that the Veteran reported that when he was called to Desert Storm in 1990 he received multiple immunization shots and became ill due to this. He stated he has had paralysis due to the shots and was eventually discharged on hardship.  The VA examiner opined that it is at least as likely that the Veteran's psychotic episode was first exacerbated as a result of the stress that he experienced while in the military as a result of his immunizations. The examiner stated that based on review of the Veteran' s chart it appears that psychotic features did not manifest until after this episode of depression.  The Board finds that, resolving any doubt in the favor of the Veteran, that the weight of the evidence supports the claim of service connection for depression with psychotic features.  The evidence shows that the Veteran received the shots in service.  The VA examiner obtained a detailed history from the Veteran, including as to the event in service.  A fair reading of the examiner's opinion is that she concluded the it is at least as likely as not that the Veteran's currently diagnosed depression with psychotic features is the result of or otherwise related to the Veteran's service. The examiner supported her opinion with the rationale that the Veteran's depression with psychotic features is the result of or otherwise related to the stress the Veteran experienced while in the military, to include as a result of his immunizations. The Board finds the examination report to be adequate and attributes it appropriate probative value.

Thus, following a review of the medical and lay evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of entitlement to service connection for depression with psychotic features. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



	(CONTINUED ON NEXT PAGE)






ORDER

The appeal of the issue of entitlement to service connection for migraine headaches, to include as due to the receipt of multiple immunization shots in service, is dismissed.

The appeal of the issue of entitlement to service connection for lumbar degenerative disc disease, to include as due to the receipt of multiple immunization shots in service, is dismissed.

Entitlement to service connection for depression with psychotic features, to include as due to the receipt of multiple immunization shots in service, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


